I concur in the disposition of this case but desire to briefly state my views on two points.
This highway was 100 feet in width. In the center thereof was a paved strip 18 to 20 feet in width. Taking the testimony of defendant's driver, the bus was stopped a considerable distance from the west curb. Under the evidence, there was no reason why it should not have been stopped at the curb. The natural and probable result of leaving the baggage on the traveled portion of the highway was that plaintiff would immediately remove same and in so doing would be and was exposed to danger from south-bound traffic. The disembarkation of plaintiff and the delivery of his baggage was one inseparable act. When defendant drove off leaving plaintiff in the traveled highway struggling with four suitcases, it rendered his situation more dangerous. While standing where it stopped, the lights of the bus and its bulk afforded him some protection and rendered the hazard of his course to reach the safety of the sidewalk shorter. The verdict as to the negligence of defendant is amply sustained by the evidence.
It is my thought that under the evidence the issue as to the intervention of a new and independent cause is not in the case. The negligence complained of is breach of duty to guard against the very source and cause of the injury. An injury so caused can not be said to be the result of a new and independent cause. Negligence as to the act or omission may be an issue of fact and if this quality be wanting, the issue of a new and independent cause is immaterial and not in the case. If negligence be found to exist, the basis of such finding is failure to guard against the very peril that directly caused the damage. The only, or in any event, the most probable danger in alighting from a vehicle in the traveled portion of the street is being struck by another vehicle passing along the street. Defendant, if negligent, was so because it exposed plaintiff to a realizable danger from traffic on the highway. A necessary result of leaving the four pieces of luggage in the traveled portion of the street was to increase his peril. The negligence of defendant was operative at the very moment of the collision and at least concurred in bringing same about.
The above conclusion is not founded upon a retrospective view in the light of the verdict returned but is based on the state of the evidence before submission. Justification for finding the defendant's act negligence rests solely on the anticipation of the operation of the direct cause of his damage or injury. It is thought the issue of new and independent cause was not in the case. See Vol. 2, Restatement Law of Torts, Section 449, and comment thereunder.